Brace, J.
By an act of the General Assembly approved March 16,1895, Session Acts, p. 143, providing for the holding of two terms of the circuit court at Dexter in Stoddard county, it was among other things provided, that: “The judge of the circuit court of said county shall select a suitable place for holding the court at Dexter, and for the offices of clerk, sheriff, ■and juries of said court, and the place so selected shall be entered upon the record of said court, and shall thereafter be known and designated as the courthouse in Dexter; and the expense of renting and keeping the same shall be paid by said city of Dexter. The said judge shall cause the said court room and offices to be furnished in a proper manner for said court and its officers, and report the expense thereof to the county court of said Stoddard county, which shall allow and pay the same.”
In compliance with the requirements of this statute the respondent, judge of said circuit court, on the first of June, 1896, selected a suitable building in said city for the purposes of said court; said building being the property of the Dexter Improvement Association, composed of thirteen members, of which the relator is one, and the president of said association. It is admitted that the association controls the building at all times except when the circuit court is in session; that the term of the circuit court for the'three terms held at Dexter, including the present one, has been four days each, and that all the furniture necessary for the use of the court was in the court room prior to the present term; that at no time has either the sheriff or the clerk *489of the court made any request of the court for any furniture or apprised the court of the necessity of any furniture for their use. It further appears from the evidence that the offices of the sheriff and clerk are properly furnished and all the chairs necessary, and not provided for the court room, could be hired whenever necessary at a mere nominal cost. Under these circumstances the respondent declined to furnish the court room with permanent seats at a considerable outlay to the county as requested by the relator, and hence this proceeding to compel him to do so.
The requirement of the statute is that the court room and office shall be furnished in a proper manner for the transaction of the business of the court at Dexter, and nothing in the evidence tends to show that it is not so furnished. It may not be furnished according to the judgment of the relator, in a proper manner for all the purposes of the building, but with any other purpose than those of his court the respondent has nothing to do. The legislature vested in him the dis-, cretion of furnishing the court room and offices in a proper manner for the discharge of the business of his court. This he has done; and in the exercise of that discretion we find no abuse that calls for the intervention of this court; on" the contrary it seems to have been exercised with careful regard for the public interests, and deserves commendation rather than censure. The peremptory writ is refused.
All concur.